Ca. sa. [by Tenny against Densley Burford] for costs on verdict at December term, 1805, for defendant, Tenny. On the 30th of September, 1805, Densley had been discharged under the insolvent Ihw of 1803 (2 Stat. 237), by the 10th section of which, he is to be discharged if taken on any process or any judgment for any debt, damages, or costs contracted, owing or growing due beiore his discharge. Part of these costs were growing due or were contracted before his discharge. The defendant, Dens-ley, was discharged by the court on that ground. (DUCKETT, Circuit Judge, absent.)